DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim language of the following claims is unclear:
As to each of claims 8 and 18, the examiner would point out that the claims require only a single processing node (“one or more processing nodes”).  In the case of only a single processing node, it is unclear how that node could limit its processing rate in synchrony with itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 6, 8, 9, 11, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant-Admitted Prior Art (hereinafter AAPA) in view of Brenner (U.S.  Pat. No. 7065766 B2).

As per claim 1, AAPA teaches the limitations substantially as claimed, including a system, the system comprising:
one or more processors (Paragraph [0003]); and
one or more non-transitory computer-readable storage devices storing computing instructions configured to run on the one or more processors and perform acts of:
receiving one or more processing requests (Paragraph [0003], “when a processing node receives a new request”);
calculating a respective processing request backlog for each respective processing node of the one or more processing nodes (Paragraph [0004], “a token bucket algorithm, a leaky bucket algorithm, a fixed window counter algorithm, a sliding window log algorithm, or a sliding window counter algorithm”); and
limiting a processing rate of the respective processing node for processing requests of the one or more processing requests of the respective queue based on the respective processing request backlog for the respective processing node (Paragraph [0004], “reject new requests if the token or counter exceeds a predetermined limit”).

AAPA does not expressly teach assigning each respective processing request of the one or more processing requests to a respective queue of one or more queues or assigning each respective queue of the one or more queues to a respective processing node of one or more processing nodes.

	However, Brenner teaches assigning each respective processing request of the one or more processing requests to a respective queue of one or more queues (Col. 5, Lines 39-42) and assigning each respective queue of the one or more queues to a respective processing node of one or more processing nodes (Col. 4, Lines 11-13).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Brenner with those of AAPA in order to allow for AAPA’s system to ensure that new requests have a place to remain while waiting to be acted upon, which would increase the flexibility of the system, thus potentially increasing buy-in from prospective users.

As per claim 6, AAPA teaches that limiting the processing rate of the respective processing node is performed by the respective processing node of the one or more processing nodes (Paragraph [0003] teaches that the node itself accepts or rejects the new request).

As per claim 8, AAPA teaches that each respective processing node of the one or more processing nodes limits its own processing rate in synchrony with each other (Paragraph [0003], “aggregated processing rate”).

As per claim 9, Brenner teaches summing a total number of processing requests of the one or more processing requests assigned to a particular queue of the one or more queues assigned to the particular processing node (Col. 8, Lines 12-26).

As per claims 11, 16, 18, and 19, they are method claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Claims 2, 3, 5, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Brenner, as applied to claim 1 above, and further in view of Garg et al (U.S. Pat. Pub. No. 2013/0239119 A1, hereinafter Garg).

As per claim 2, AAPA and Brenner do not expressly teach re-assigning the respective queue to a different one of the one or more processing nodes.

However, Garg teaches re-assigning the respective queue to a different one of the one or more processing nodes (Paragraph [0018]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Garg with those of AAPA and Brenner in order to allow for AAPA’s and Brenner’s system to more efficiently process requests by allowing queues to be moved between processors.  This could increase the efficiency of processing by making it less likely that any single processor became overloaded, which could increase satisfaction in the system.


As per claim 3, Garg teaches that re-assigning the respective queue to the different one of the one or more processing nodes occurs only when a queue re-assignment event is detected (Figure 2).

As per claim 5, Garg teaches that the queue re-assignment event is detected by the respective processing node of the one or more processing nodes (Figure 2).

As per claims 12, 13, and 15, they are method claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Brenner, as applied to claim 6 above, and further in view of Puniani et al (U.S. Pat. Pub. No. 2019/0268442 A1, hereinafter Puniani).

As per claim 7, AAPA and Brenner do not expressly teach that limiting the processing rate of the respective processing node is performed by an automated background process running on the respective processing node of the one or more processing nodes.

However, Puniani teaches that limiting the processing rate of the respective processing node is performed by an automated background process running on the respective processing node of the one or more processing nodes (Paragraph [0006]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Puniani with those of AAPA and Brenner in order to allow for AAPA’s and Brenner’s system to ensure that the rate limiting element does not place unnecessary 

As per claim 17, it is a method claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 4, 10, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196